department of the treasury internal_revenue_service te_ge -eo mandatory review commerce street mc 4920-dal dallas tx xx date address address employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court may 20xx tax_exempt_and_government_entities_division release number release date date legend org organization name date org vil bop refs certified mail dear this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 internal_revenue_service recognition of your status as an organization described in r c sec_501 is revoked effective october 20xx our adverse determination is made for the following reason s you have not established you are operated exclusively for charitable educational scientific or religious purposes you have failed to file an annual return as required by sec_6033 you have failed to reply to the irs's requests for information to determine if your still qualify for tax exempt status under sec_501 as required by sec_6001 accordingly you no longer qualify for income tax-exemption under sec_501 as an organization described in sec_501 contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 an extension of time is granted send such returns to the following address tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 if you have questions about this letter please write to the person whose name and address are shown on this letter if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers your local taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 this is a final revocation letter sincerely marsha a ramirez director eo examinations form 886-a rev date name of taxpayer org report of examination schedule number or exhibit year period ended september 20xx tax identification_number legend org organization name date xx issue name tax exempt status per return per exam 990pf september 20xx issue whether org a city nonprofit corporation qualifies for exemption under sec_501 of the internal_revenue_code facts org a city nonprofit corporation failed to respond to the internal_revenue_service attempts to obtain information to perform an examination of form 990pf for the above mentioned tax period this case started out as a compliance check worked by the exempt_organization compliance unit tax examiners the tax examiner contacted the organization several times with the intent of securing the delinquent form 990pf after the tax examiner received no response the case was turned over for examination the organization was contacted for examination on january 20xx information was requested using letter with idr tco received no response to the initial letter so the day letter was sent certified on march 20xx tco did not receive the green certification card back however none of the letters were returned undeliverable either based on this information tco believes that the organization has been receiving the letters because the organization has not cooperated with tco attempts to secure information for the exam revocation is being proposed no mail has been returned undeliverable law sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-2 of the regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the intemal revenue service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code see sec_6001 and sec_1_6001-1 with respect to the authority of the district directors or directors of service centers to require such additional information and with respect to the books of accounts or records to be kept by such organizations department of the treasury-interaal revenue service catalog number 20810w page form 886-a publish no irs gov schedule number or exhibit form 886-a eames yaa report of examination name of taxpayer org year period ended september 20xx legend org organization name tax identification_number xx date sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax conclusion it is the irs's position that the organization failed to meet the requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective october 20xx form_1120 returns should be filed for the tax periods after october 20xx publish no irs gov department of the treasury-internal revenue service catalog number 20810w page form 886-a tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service mail stop po box ogden utah taxpayer_identification_number form tax_year s ended se person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to publication also includes appeal an internal_revenue_service irs decision information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax a petition in a united determination of extend the time fixed by law that you have to file states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance prefer you may contact your local taxpayer_advocate at if you if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation if you write please provide a telephone number and sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
